Title: To James Madison from Joseph Jones, [10 May] 1789
From: Jones, Joseph
To: Madison, James


Dr. Sr.[10 May 1789]
No safe opportunity offering, the letter for Mr. Nelson has not been forwarded, and I shall now reserve it for him untill the chancery term commences which will be in a day or two—those from Mr. Jefferson have been attended to, the one to Dr. Currie I have delivered, that for Mr. Lewis met a ready conveyance by Mr. Bob Nelson who was here, when it came to hand, on his way to Charlottesville, and the other for Mr. Eppes I shall commit to the care of Mr. Dl. Hylton, who being connected with the family, will take proper care of it. The Generals journey to N. York shews the people still retain the same respect and veneration for his person and Character they heretofore entertained and altho’ he is little captivated by ceremonial distinctions yet he could not fail of being sensibly gratified by such universal demonstrations of affection as were exhibited through his progress, among them none I conceive could be more pleasing than his reception at Trenton bridge. The papers inform us the Committee of the whole had gone through the system of impost—although in the progress of the business some instances of local attachment were exhibited and it is to be expected will always be exhibited yet upon the whole it appears to have been conducted with temper and moderation and such middle ground generally taken as will probably in the Outset prevent clamour and submit to time and the conviction of experience such changes as shall be found for the common welfare. R. Island not being subject to the regulations & so convenient a Place to the eastern and N. York States may interpose difficulties to the faithfull collection of the revenue and North Carolina in this quarter wod. do the same but for the obstacles to navigation—these interruptions will be only temporary as I presume they cannot long remain out of the Union. The organization of the Judiciary which the Senate has undertaken will I apprehend be found a labour of great difficulty—one important object should be invariably pursued which is not to incur more expence than is indispensably necessary for moving smoothly forward the great machine. Offices and emoluments when found necessary may be easily established, when established although found to be of little use they are not so easily abolished. A circuit plan seems to be essential to the extent of the Country for dispatch and accommodation, as well for civil as criminal prosecutions. The point is to make the judges ride such distances as may be conveniently executed withot. hazarding delay and disappointment in the business. Capt. Lindsey has I hear Been in N. York soliciting his being continued in the office to which he was lately appointed by the Executive here. He is I think pretty well known to you and therefore it will be unnecessary to say any thing in his favor—supposing the President not to be so well acquainted with his private character and situation as I was I took the liberty when I heard he had moved on to New York to address a few lines to him and to mention Mr. Lindseys situation. I hope he received it as I very truly wish Lindsey to be continued and think him a worthy honest man and capable of discharging the duties of the Office. The Trade here doubt the right of the State to gather duties on imported articles after the period fixed for the commencement of the new government—they give bond but protest agt. the Power or right to demand duties. The Constitution prohibits the States levying imposts and vests the power of doing so in Congress but has not expressly provided for the interval unless under those words which declares if such duties are laid they shall go to the general Treasury—here indeed is room for dispute between The general and particular governments but of which I think the Traders cannot avail themselves. If the point should be disputed between the two governments I am inclined to think the decision will be in favour of the State as the particular regulations must be presumed to exist under the Authority of the State untill the general regulations under the laws of the new government operate their repeal—besides it wod. perhaps be impolitic in the general Government to agitate the question as it wod. generally disgust the commercial States tho’ it may not improbably be deemed an object with those not commercial or but so in a small degree. Yr friend & Servt
Jos: Jones
